DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-2, 12, 14 and 19 are currently amended.
Claim 20 is newly added.
Claims 1-20 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.


Response to Arguments
Applicant’s arguments filed 3/16/2022 have been fully considered in view of further
consideration of statutory law, Office policy, precedential common law, and the cited prior art as
necessitated by the amendments to the claims, but are not persuasive for the reasons set forth below.

35 USC § 103 Rejections
First, Applicant states that “Kharisma does not teach or suggest elements of the method recited in amended claim 1. In the cited section (Para. 0485) of Kharisma, this reference only describes a user assigning an alert to a metric using a dashboard to generate a message if a metric is outside of a range, such as greater than, less than, etc. The method of Kharisma thus generates an alert for an ‘outlier’ metric, but it does not receive "user input indicating that a data point recognized as constituting an outlier signal is a normal signal based on a recognized business pattern," and "change a status of the recognized outlier signal from an outlier signal to a normal signal," as recited in amended claim 1. Kharisma only generates an alert for an outlier metric. This reference is silent as to any user reclassification of such a metric as a normal metric, and it is certainly silent as to any recognition of an outlier as a normal signal "based on a recognized business pattern." The claimed element fulfills an ostensible function of the claim which is to "minimize detection of fault conditions for backup operations in the data backup system." Kharisma is directed to an entirely different field of technology, and thus provides no teaching or suggestion of such an element or function” [Arguments, pages 10-12].
In response, Applicant’s arguments are considered but are not persuasive. First, regarding Applicant’s assertion that Kharisma is directed to an entirely different field of technology from the present invention, Examiner respectfully disagrees and directs the Applicant to (Kharisma, ¶ 4, Measuring the characteristics of the computing resources is vital to mitigating instabilities and detecting vulnerabilities. Examples of the characteristics include temperature, utilization, availability, etc. For example, measuring the health of a datacenter's infrastructure, services, service components, backend systems, and various types of application programming interfaces (APIs) is important to enable organizations to proactively monitor, diagnose, and analyze the infrastructure, application, and business metrics of the datacenter). Here, Kharisma discloses measuring the characteristics of datacenter infrastructure to identify and mitigate instabilities and vulnerabilities which, Examiner maintains, is not a meaningfully different field of technology than that of the present invention which seeks to “identify… anomalies in a network of a data backup system…” (Claim 1).
Regarding the assertion that Kharisma does not disclose the amended limitations of claim 1, Examiner respectfully disagrees and applies KSR Rationale D as follows:
Through KSR Rationale D (See MPEP 2141(III)(D)), Kharisma discloses …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…
First, Kharisma discloses a quarantine bucket for users to investigate and apply tags to recognized outliers (Kharisma, ¶ 356, The disclosed embodiments can also include a quarantine bucket. During ingestion, the quarantine bucket collects data having anomalous time values. For example, data that has a time value substantially or significantly greater than the median time value of data being ingested could be relegated to a quarantine bucket. In some embodiments, an anomalous time value may be determined relative to a preselected time value or preselected range of a hash bucket or expressed as a rule in a time policy), (Id., ¶ 357, In some embodiments, any data retrieved from the quarantine bucket can be tagged to distinguish that data from other search results to facilitate understanding the relative significance of the anomalous data).
Further, Kharisma discloses an investigation interface 322 which allows a user to characterize observed data and understand the context of observed outliers (Id., ¶ 480, the user dashboard 378 and/or an investigation interface 322 allow a user to quickly eliminate non-problem metrics or systems and focus only on those metrics and/or systems that show non-normal behavior. In some embodiments, aggregations can be applied to the selected metrics to characterize metric trends (e.g., sudden, consistent, progressive, periodic, etc.) across one or more components. The user dashboard 378 allows a user to quickly compare how/if any metrics have changed over a time period by selecting different time periods for the same metrics to isolate one or more problems), (Id., ¶ 485, a user can assign an alert to one or more metrics using the user dashboard 378. For example, in some embodiments, an alert can be added to a time series dashboard (i.e., a dashboard containing time series metrics) to generate a message to the user if one or more monitored metrics fall outside of a predetermined range. In some embodiments, the alert conditions include, but are not limited to, alerts such as: “Greater than,” “Lesser than”, and “equal to” a threshold or value and include normal, caution, or critical thresholds. In some embodiments, a status of an alert in the critical threshold (or the caution threshold) is automatically displayed on a user dashboard 378).
One of ordinary skill in the art would have recognized that applying the known technique of a enabling a user to tag outlier data in order to recategorize that outlier as a normal signal would have yielded predictable results and resulted in an improved system.
 It would have been recognized that applying the technique of categorizing an outlier as a normal signal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data quarantining and tagging features into similar systems. Further, applying a status or indication that an observed outlier is normal would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate network monitoring an analyses by eliminating non-problem metrics or systems and enabling the user to focus only on those metrics and/or systems that show non-normal behavior. 
Thus, Through KSR Rationale D, Kharisma discloses  …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…
As such, Examiner remains unpersuaded.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a data collector… [Claim 1],
a tracking and investigation component… [Claim 2],
an investigation component… [Claim 3],
a data collector…; a component… an analytics module [Claim 12],
a tracking and investigation component… [Claim 14],
the analytics module… [Claim 18],
a data collector…; a hardware processor-based analytics module… [Claim 19].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Achin et al., U.S. Publication No. 2018/0046926 [hereinafter Achin] and Kharisma et al., U.S. Publication No. 2018/0089188 [hereinafter Kharisma].
Regarding Claim 1, Achin discloses a method of identifying anomalies in a network of… through an analysis server computer monitoring operations of the network to detect unusual behavior of assets in the network, comprising: collecting, in a data collector, time series data for devices of the network (Achin, ¶ 15, one innovative aspect of the subject matter described in this specification can be embodied in a predictive modeling method including performing a predictive modeling procedure, including: (a) obtaining time-series data (discloses time series data) including one or more data sets, wherein each data set includes a plurality of observations), (Id., ¶ 132, the modeling tool 200 can provide guidance in the development of high-quality techniques by, for example, providing a checklist of steps for the developer to consider and comparing the task graphs for new techniques to those of existing techniques to, for example, detect missing tasks, detect additional steps, and/or detect anomalous flows among steps (discloses detecting anomalies)), (Id., ¶ 306, Monitoring 810. This module provides diagnostics on the computing infrastructure. It co-operates with a corresponding module 818 in the Analytic Services layer to track computing resource usage (discloses monitoring network operations), both in real time for each worker instance and totals for each computation job), (Id., ¶ 179, the exploration engine 110 (discloses data collector) prompts the user to select the dataset for the predictive modeling problem to be solved. The user can chose from previously loaded datasets or create a new dataset, either from a file or instructions for retrieving data from other information systems... the user may specify the types of information systems, their network addresses (discloses network devices), access credentials, references to the subsets of data within each system, and the rules for mapping the target data schemas into the desired dataset schema. Such information systems may include, without limitation, databases, data warehouses, data integration services, distributed applications, Web services, etc.), (Id., ¶ 274,  Referring to FIG. 5, in some embodiments, a predictive modeling system 500 (e.g., an embodiment of predictive modeling system 100) includes at least one client computer 510, at least one server 550 (discloses analysis server computer), and one or more processing nodes 570); 
accessing a plurality of available time series models that each analyze the time series data with respect to predict future values based on previously observed values, with each time series model respectively using a different anomaly detection method (Id., ¶ 35, the actions of the method further include: determining suitabilities of a plurality of predictive modeling procedures for the prediction problem based, at least in part, on characteristics of the prediction problem and/or on attributes of the respective predictive modeling procedures; selecting one or more predictive modeling procedures from the plurality of predictive modeling procedures (discloses selecting time series models) based on the determined suitabilities of the selected modeling procedures for the prediction problem), (Id., ¶ 255, Exploring a larger space of potential models can improve accuracy. The predictive modeling system may automatically generate a variety of derived features appropriate to different data types (e.g., Box-Cox transformations, text pre-processing, principal components, etc. (further discloses selecting time series models)), (Id., ¶ 120, predictive modeling system 100 may support time-series prediction problems (e.g., uni-dimensional or multi-dimensional time-series prediction problems). For time-series prediction problems, the objective is generally to predict future values (discloses future value prediction) of the targets as a function of prior observations of all features, including the targets themselves), (Id., ¶ 132, the modeling tool 200 can provide guidance in the development of high-quality techniques (discloses differing anomaly detection techniques) by, for example, providing a checklist of steps for the developer to consider and comparing the task graphs for new techniques to those of existing techniques to, for example, detect missing tasks, detect additional steps, and/or detect anomalous flows among steps), (Id., ¶ 182, this evaluation includes performing an analysis of the dataset, which may help the user better understand the prediction problem. Such an analysis may include applying one or more algorithms to identify problematic variables (e.g., those with outliers or inliers), determining variable importance, determining variable effects, and identifying effect hotspots); 
iteratively applying, for each frequency of a series of frequencies of the time series data, each-selected time series model to the time series data in a fitting competition to obtain a respective result of each time series model over the series of frequencies (Id., ¶ 184, Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates), examples of transformations include, without limitation, parsing a date string into a continuous time variable, day of week, month, and season to test each aspect of the date for predictive power (discloses parsing time series data into a series time frequencies)), (Id., ¶ 383, Using the above-described technique for calculating the importance of one feature for one model and/or modeling technique, the engine can iterate over features to determine the relative importance of features within a model and/or modeling technique, iterate over models and/or modeling techniques to determine the relative importance of a feature across models and/or modeling techniques, or both (discloses iterations within each model based on feature transformations (e.g. date strings parsed into various frequencies)), (Id., ¶ 256, Select the final model: The choice of the final model can be made by the predictive modeling system 100 or by the user. In the latter case, the predictive modeling system may provide support to help the user make this decision, including, for example, the ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance (discloses finding a best fit model) (i.e. a fitting competition));
Through (KSR Rationale E (See MPEP 2141(III)(E)), Achin discloses …selecting a time series model at a frequency with a respective result having a smallest difference between a respective model and an actual time series to be a best fit model.
First, Achin does disclose selecting a plurality of time series models with a respective result with a smallest difference between a respective model and an actual time series to be best fit models (Id., ¶ 201, When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, (discloses smallest difference between a model and time series) any variations thereof, etc.), (Id., ¶ 202, the exploration engine 110 eliminates the worst-performing modeling techniques from consideration (e.g., based on the performance of the models they produced according to model fit metrics). Exploration engine 110 may determine which modeling techniques to eliminate using a suitable technique, including, without limitation, eliminating those that do not produce models that meet a minimum threshold value of a model fit metric, eliminating all modeling techniques except those that have produced models currently in the top fraction of all models produced, or eliminating any modeling techniques that have not produced models that are within a certain range of the top models).
Further, Achin discloses testing various time frequencies for each model (Id., ¶ 184, Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates), examples of transformations include, without limitation, parsing a date string into a continuous time variable, day of week, month, and season to test each aspect of the date for predictive power (discloses testing the time series data at various time frequencies)).
Since minimizing the error is a key factor in the success of any modeling process, it would have been obvious to try (KSR Rationale E (See MPEP 2141(III)(E))), by one of ordinary skill in the art at the time of the invention was made, to pick the top model of the plurality of models at a particular time frequency since there are a finite number of identified, predictable potential solutions (i.e. the best fit model having the smallest error) to the recognized need (modeling accuracy) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Achin further discloses … based on a difference larger than the smallest difference between the best fit model and the actual time series (Id., ¶ 398, for each of the predictive modeling procedures (or fitted models) the system 100 calculates the predictive value of the feature F. In some embodiments, the predictive value of the feature F for a modeling procedure or model is calculated based on the change in accuracy (e.g., based on the difference between the first and second accuracy scores for model). In some embodiments, a function is used to determine the predictive value of the feature for the modeling procedure or model based on the first and second accuracy scores, such that the predictive value generally increases as the difference between the first accuracy score and the second accuracy score increases. The predictive values determined in step 1050 may be referred to herein as “model-specific predictive values”, because the individual predictive values may be specific to particular modeling procedures or models);
…based on a recognized business pattern (Id., ¶ 362, the reference time is the date of an event (e.g., a birth, a wedding, a graduation from a school, a commencement of employment for an employer, a commencement of work in a particular position, etc.). This feature engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns (discloses recognized business pattern) in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns);
…to thereby use the business pattern to minimize detection of fault conditions…  (Id., ¶ 362, the reference time is the date of an event (e.g., a birth, a wedding, a graduation from a school, a commencement of employment for an employer, a commencement of work in a particular position, etc.). This feature engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns (discloses recognized business pattern) in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values (discloses minimized detection of faults) related to such patterns), (Id., ¶ 411, some embodiments of techniques for reducing (e.g., minimizing) any loss of accuracy (further discloses minimized detection of faults) associated with moving from a source model to a second-order model (and, in some cases, for generating second-order models with greater accuracy than their source models) are described below).
While suggested, Achin does not explicitly disclose …a data backup system processing large numbers of data assets…; …defining a normal zone separating normal signals from outlier signals…; receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal based on a recognized business pattern; and recognizing the data point as a predicted future value within the normal zone to thereby use the business pattern to minimize detection of fault conditions…; …for backup operations in the data backup system.
However, Kharisma discloses …a data backup system processing large numbers of data assets (Kharisma, ¶ 143, events and buckets can also be replicated across different indexers and data stores to facilitate high availability and disaster recovery as described in U.S. patent application Ser. No. 14/266,812, entitled “SITE-BASED SEARCH AFFINITY”, filed on 30 Apr. 2014, and in U.S. patent application Ser. No. 14/266,817, entitled “MULTI-SITE CLUSTERING” (discloses a data backup system processing large numbers of data assets), also filed on 30 Apr. 2014, each of which is hereby incorporated by reference in its entirety for all purposes);
 …defining a normal zone separating normal signals from outlier signals (Kharisma, ¶ 481, One or more algorithms can be applied to the metrics and/or selected numeric datasets to highlight abnormal behavior and/or outliers (discloses outliers). In some embodiments, a baseline (discloses defined normal zone) visualization can be added to the metrics to highlight normal usage during the time period to understand the context of one or more outliers. Detecting and visualizing numeric outliers can provide additional focus for analysis, such as specific data points or time windows);
Through KSR Rationale D (See MPEP 2141(III)(D)), Kharisma discloses …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…
First, Kharisma discloses a quarantine bucket for users to investigate and apply tags to recognized outliers (Kharisma, ¶ 356, The disclosed embodiments can also include a quarantine bucket. During ingestion, the quarantine bucket collects data having anomalous time values. For example, data that has a time value substantially or significantly greater than the median time value of data being ingested could be relegated to a quarantine bucket. In some embodiments, an anomalous time value may be determined relative to a preselected time value or preselected range of a hash bucket or expressed as a rule in a time policy), (Id., ¶ 357, In some embodiments, any data retrieved from the quarantine bucket can be tagged to distinguish that data from other search results to facilitate understanding the relative significance of the anomalous data).
Further, Kharisma discloses an investigation interface 322 which allows a user to characterize observed data and understand the context of observed outliers (Id., ¶ 480, the user dashboard 378 and/or an investigation interface 322 allow a user to quickly eliminate non-problem metrics or systems and focus only on those metrics and/or systems that show non-normal behavior. In some embodiments, aggregations can be applied to the selected metrics to characterize metric trends (e.g., sudden, consistent, progressive, periodic, etc.) across one or more components. The user dashboard 378 allows a user to quickly compare how/if any metrics have changed over a time period by selecting different time periods for the same metrics to isolate one or more problems).
One of ordinary skill in the art would have recognized that applying the known technique of a enabling a user to tag outlier data in order to recategorize that outlier as a normal signal would have yielded predictable results and resulted in an improved system.
 It would have been recognized that applying the technique of categorizing an outlier as a normal signal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data quarantining and tagging features into similar systems. Further, applying a status or indication that an observed outlier is normal would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate network monitoring an analyses by eliminating non-problem metrics or systems and enabling the user to focus only on those metrics and/or systems that show non-normal behavior. Thus, Through KSR Rationale D, Kharisma discloses  …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…
Kharisma further discloses …and treating the recognized outlier signal as a predicted future value within the normal zone… for backup operations in the data backup system (Id., ¶ 487, the SPLUNK® ENTERPRISE system is configured to provide future forecasts (discloses predicted future value) for one or more selected components based on historical metrics. For example, in some embodiments, the SPLUNK® ENTERPRISE system can scale over a high volume of metric queries to adjust a component forecast as additional metric values are collected), (Id., ¶ 480, the user dashboard 378 and/or an investigation interface 322 allow a user to quickly eliminate non-problem metrics or systems and focus only on those metrics and/or systems that show non-normal behavior. In some embodiments, aggregations can be applied to the selected metrics to characterize metric trends (e.g., sudden, consistent, progressive, periodic, etc.) (discloses recognizing non-normal data points as periodic (i.e. normal) for future predictions) across one or more components. The user dashboard 378 allows a user to quickly compare how/if any metrics have changed over a time period by selecting different time periods for the same metrics to isolate one or more problems), (Id., ¶ 481, One or more algorithms can be applied to the metrics and/or selected numeric datasets to highlight abnormal behavior and/or outliers. In some embodiments, a baseline visualization can be added to the metrics to highlight normal usage during the time period to understand the context of one or more outliers (further discloses recognizing the context (e.g. trend) of observed outliers). Detecting and visualizing numeric outliers can provide additional focus for analysis, such as specific data points or time windows), (Id., ¶ 143, events and buckets can also be replicated across different indexers and data stores to facilitate high availability and disaster recovery as described in U.S. patent application Ser. No. 14/266,812, entitled “SITE-BASED SEARCH AFFINITY”, filed on 30 Apr. 2014, and in U.S. patent application Ser. No. 14/266,817, entitled “MULTI-SITE CLUSTERING”, also filed on 30 Apr. 2014 (discloses backup operations in a data backup system), each of which is hereby incorporated by reference in its entirety for all purposes).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pattern suggesting elements of Achin to include the outlier recognition elements of Kharisma in the analogous art of hash bucketing data.
 The motivation for doing so would have been to “include techniques that improve intake, storage, and querying of metrics data” (Kharisma, ¶ 80), wherein such improvements would help with Achin’s “search technique [which] adapts based on results of prior searches, which can improve the effectiveness of the search technique over time” [Kharisma, ¶ 80; Achin, ¶ 100].

Regarding Claim 2, Achin discloses the method of claim 1.
Achin further discloses …suggesting, through a tracking and investigation component of the server computer, an alternative business pattern to be matched against the selected outlier (Achin, ¶ 269, The predictive modeling system 100 may provide key summary characteristics and offer recommendations for treatment of important data anomalies (discloses suggesting alternatives), which the user is free to accept, decline, or request more information about. For example, key characteristics of variables may be computed and displayed, the prevalence of missing data may be displayed and a treatment strategy may be recommended, outliers in numerical variables may be detected and, if found, a treatment strategy may be recommended), (Id., ¶ 362, This feature engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns (discloses matching observations to business patterns)), (Id., ¶ 275, server 550 may implement other components of predictive modeling system 100 (e.g., modeling space exploration engine 110, library of modeling techniques 130, a library of prediction problems, and/or modeling deployment engine 140) (discloses tracking and investigation component)).
While suggested, Achin does not explicitly disclose  …receiving a user selection of sensitivity differentiating the recognized outlier signal from other outlier signals; receiving an indication that the recognized outlier signal should be reclassified as a normal data point based on the sensitivity.
However, Kharisma discloses …receiving a user selection of sensitivity differentiating the recognized outlier signal from other outlier signals (Kharisma, ¶ 485, a user can assign an alert to one or more metrics using the user dashboard 378. For example, in some embodiments, an alert can be added to a time series dashboard (i.e., a dashboard containing time series metrics) to generate a message to the user if one or more monitored metrics fall outside of a predetermined range. In some embodiments, the alert conditions include, but are not limited to, alerts such as: “Greater than,” “Lesser than”, and “equal to” a threshold or value (discloses user selection of sensitivity to recognize outlier signals) and include normal, caution, or critical thresholds. In some embodiments, a status of an alert in the critical threshold (or the caution threshold) is automatically displayed on a user dashboard 378. In various embodiments, the thresholds can be static and/or adaptive thresholds).
Through KSR Rationale D (See MPEP 2141(III)(D)), Kharisma discloses …receiving an indication that the recognized outlier signal should be reclassified as a normal data point based on the sensitivity 
First, Kharisma discloses a quarantine bucket for users to investigate and apply tags to recognized outliers (Kharisma, ¶ 356, The disclosed embodiments can also include a quarantine bucket. During ingestion, the quarantine bucket collects data having anomalous time values. For example, data that has a time value substantially or significantly greater than the median time value of data being ingested could be relegated to a quarantine bucket. In some embodiments, an anomalous time value may be determined relative to a preselected time value or preselected range of a hash bucket or expressed as a rule in a time policy), (Id., ¶ 357, In some embodiments, any data retrieved from the quarantine bucket can be tagged to distinguish that data from other search results to facilitate understanding the relative significance of the anomalous data).
Further, Kharisma discloses an investigation interface 322 which allows a user to characterize observed data and understand the context of observed outliers as well as a threshold-based sensitivity which serves as an indication that an outlier should be addressed. (Id., ¶ 480, the user dashboard 378 and/or an investigation interface 322 allow a user to quickly eliminate non-problem metrics or systems and focus only on those metrics and/or systems that show non-normal behavior. In some embodiments, aggregations can be applied to the selected metrics to characterize metric trends (e.g., sudden, consistent, progressive, periodic, etc.) across one or more components. The user dashboard 378 allows a user to quickly compare how/if any metrics have changed over a time period by selecting different time periods for the same metrics to isolate one or more problems), (Id., ¶ 485, a user can assign an alert to one or more metrics using the user dashboard 378. For example, in some embodiments, an alert can be added to a time series dashboard (i.e., a dashboard containing time series metrics) to generate a message to the user if one or more monitored metrics fall outside of a predetermined range. In some embodiments, the alert conditions include, but are not limited to, alerts such as: “Greater than,” “Lesser than”, and “equal to” a threshold or value (discloses user selection of sensitivity to recognize outlier signals) and include normal, caution, or critical thresholds. In some embodiments, a status of an alert in the critical threshold (or the caution threshold) is automatically displayed on a user dashboard 378. In various embodiments, the thresholds can be static and/or adaptive thresholds).
One of ordinary skill in the art would have recognized that applying the known technique of a enabling a user to tag outlier data in order to recategorize that outlier as a normal signal based on a user defined sensitivity would have yielded predictable results and resulted in an improved system.
 It would have been recognized that applying the technique of categorizing an outlier as a normal signal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data quarantining and tagging features into similar systems. Further, applying a status or indication that an observed outlier is normal based on a user-defined sensitivity would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate network monitoring an analyses by eliminating non-problem metrics or systems and enabling the user to focus only on those metrics and/or systems that show non-normal behavior. Thus, Through KSR Rationale D, Kharisma discloses  …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pattern suggesting elements of Achin to include the outlier reclassification indicator elements of Kharisma in the analogous art of seasonal aware forecasting for the same reasons as stated for claim 1.

Regarding Claim 3, the combination of Achin and Kharisma discloses the method of claim 2.
Achin further discloses wherein the alternative business pattern is selected through one of a…  …or through the use of an investigation component (Achin, ¶ 362, This feature engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns (discloses matching observations to business patterns)), (Id., ¶ 140, Exploration engine 110 may include tools (e.g., statistical analysis tools) (discloses investigation component) for analyzing datasets associated with prediction problems to determine the characteristics of the prediction problems, the datasets, the dataset variables, etc.).
While suggested, Achin does not explicitly disclose  …a predefined set of business patterns…
However, Kharisma discloses …a predefined set of business patterns… (Kharisma, ¶ 217, Example node-expansion operations are illustrated in FIG. 11C, wherein nodes 1133 and 1134 are selectively expanded. Note that nodes 1131-1139 can be displayed using different patterns or colors to represent different performance states, such as a critical state, a warning state, a normal state or an unknown/offline state
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pattern suggesting elements of Achin to include the predefined pattern elements of Kharisma in the analogous art of seasonal aware forecasting for the same reasons as stated for claim 1.

Regarding Claim 4, the combination of Achin and Kharisma discloses the method of claim 1.
Achin further discloses wherein the residuals of the best fit model are analyzed using one of a Gaussian method or a box-plot method (Achin, ¶ 252, Select a model fitting metric appropriate to the response variable type (e.g., numerical or binary, approximately Gaussian or strongly non -Gaussian): Predictive modeling system 100 may recommend a metric based on data characteristics, requiring less skill and effort by the user, but allows the user to make the final selection), (Id., ¶ 201, When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error (discloses analyzing residuals), any variations thereof, etc.).

Regarding Claim 12, Achin discloses a system of identifying an anomaly in a network… having an analysis server computer monitoring operations of the network to detect unusual behavior of assets in the network, comprising: a data collector of the server computer collecting time series data for devices of the network (Achin, ¶ 15, one innovative aspect of the subject matter described in this specification can be embodied in a predictive modeling method including performing a predictive modeling procedure, including: (a) obtaining time-series data (discloses time series data) including one or more data sets, wherein each data set includes a plurality of observations), (Id., ¶ 306, Monitoring 810. This module provides diagnostics on the computing infrastructure. It co-operates with a corresponding module 818 in the Analytic Services layer to track computing resource usage (discloses monitoring network operations), both in real time for each worker instance and totals for each computation job), (Id., ¶ 179, the exploration engine 110 (discloses data collector) prompts the user to select the dataset for the predictive modeling problem to be solved. The user can chose from previously loaded datasets or create a new dataset, either from a file or instructions for retrieving data from other information systems... the user may specify the types of information systems, their network addresses (discloses network devices), access credentials, references to the subsets of data within each system, and the rules for mapping the target data schemas into the desired dataset schema. Such information systems may include, without limitation, databases, data warehouses, data integration services, distributed applications, Web services, etc.), (Id., ¶ 274,  Referring to FIG. 5, in some embodiments, a predictive modeling system 500 (e.g., an embodiment of predictive modeling system 100) includes at least one client computer 510, at least one server 550 (discloses analysis server computer), and one or more processing nodes 570); 
a component accessing a plurality of available time series models that each analyze the time series data with respect to predict future values based on previously observed values, with each time series model respectively using a different anomaly detection method (Id., ¶ 35, the actions of the method further include: determining suitabilities of a plurality of predictive modeling procedures for the prediction problem based, at least in part, on characteristics of the prediction problem and/or on attributes of the respective predictive modeling procedures; selecting one or more predictive modeling procedures from the plurality of predictive modeling procedures (discloses selecting time series models) based on the determined suitabilities of the selected modeling procedures for the prediction problem), (Id., ¶ 255, Exploring a larger space of potential models can improve accuracy. The predictive modeling system may automatically generate a variety of derived features appropriate to different data types (e.g., Box-Cox transformations, text pre-processing, principal components, etc. (further discloses selecting time series models)), (Id., ¶ 120, predictive modeling system 100 may support time-series prediction problems (e.g., uni-dimensional or multi-dimensional time-series prediction problems). For time-series prediction problems, the objective is generally to predict future values (discloses future value prediction) of the targets as a function of prior observations of all features, including the targets themselves), (Id., ¶ 132, the modeling tool 200 can provide guidance in the development of high-quality techniques (discloses differing anomaly detection techniques) by, for example, providing a checklist of steps for the developer to consider and comparing the task graphs for new techniques to those of existing techniques to, for example, detect missing tasks, detect additional steps, and/or detect anomalous flows among steps), (Id., ¶ 182, this evaluation includes performing an analysis of the dataset, which may help the user better understand the prediction problem. Such an analysis may include applying one or more algorithms to identify problematic variables (e.g., those with outliers or inliers), determining variable importance, determining variable effects, and identifying effect hotspots); 
an analytics module iteratively applying, for each frequency of a series of frequencies of the time series data, each-selected time series model to the time series data in a fitting competition to obtain a respective result of each time series model over the series of frequencies (Id., ¶ 184, Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates), examples of transformations include, without limitation, parsing a date string into a continuous time variable, day of week, month, and season to test each aspect of the date for predictive power (discloses parsing time series data into a series time frequencies)), (Id., ¶ 275, predictive modeling system 500 may perform one or more (e.g., all) steps of method 300. In some embodiments, client 510 may implement user interface 120, and the predictive modeling module 552 (discloses analytics module of the server computer) of server 550 may implement other components of predictive modeling system 100 (e.g., modeling space exploration engine 110, library of modeling techniques 130, a library of prediction problems, and/or modeling deployment engine 140)), (Id., ¶ 383, Using the above-described technique for calculating the importance of one feature for one model and/or modeling technique, the engine can iterate over features to determine the relative importance of features within a model and/or modeling technique, iterate over models and/or modeling techniques to determine the relative importance of a feature across models and/or modeling techniques, or both (discloses iterations within each model based on feature transformations (e.g. date strings parsed into various frequencies)), (Id., ¶ 256, Select the final model: The choice of the final model can be made by the predictive modeling system 100 or by the user. In the latter case, the predictive modeling system may provide support to help the user make this decision, including, for example, the ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance (discloses finding a best fit model) (i.e. a fitting competition)).
Through (KSR Rationale E (See MPEP 2141(III)(E)), Achin discloses …selecting a time series model at a frequency with a respective result having a smallest difference between a respective model and an actual time series to be a best fit model…
First, Achin does disclose selecting a plurality of time series models with a respective result with a smallest difference between a respective model and an actual time series to be best fit models (Id., ¶ 201, When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, (discloses smallest difference between a model and time series) any variations thereof, etc.), (Id., ¶ 202, the exploration engine 110 eliminates the worst-performing modeling techniques from consideration (e.g., based on the performance of the models they produced according to model fit metrics). Exploration engine 110 may determine which modeling techniques to eliminate using a suitable technique, including, without limitation, eliminating those that do not produce models that meet a minimum threshold value of a model fit metric, eliminating all modeling techniques except those that have produced models currently in the top fraction of all models produced, or eliminating any modeling techniques that have not produced models that are within a certain range of the top models).
Further, Achin discloses testing various time frequencies for each model (Id., ¶ 184, Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates), examples of transformations include, without limitation, parsing a date string into a continuous time variable, day of week, month, and season to test each aspect of the date for predictive power (discloses testing the time series data at various time frequencies)).
Since minimizing the error is a key factor in the success of any modeling process, it would have been obvious to try (KSR Rationale E (See MPEP 2141(III)(E))), by one of ordinary skill in the art at the time of the invention was made, to pick the top model of the plurality of models at a particular time frequency since there are a finite number of identified, predictable potential solutions (i.e. the best fit model having the smallest error) to the recognized need (modeling accuracy) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Achin further discloses … based on a difference larger than the smallest difference between the best fit model and the actual time series …based on a recognized business pattern …to thereby use the business pattern to minimize detection of fault conditions… (Id., ¶ 398, for each of the predictive modeling procedures (or fitted models) the system 100 calculates the predictive value of the feature F. In some embodiments, the predictive value of the feature F for a modeling procedure or model is calculated based on the change in accuracy (e.g., based on the difference between the first and second accuracy scores for model). In some embodiments, a function is used to determine the predictive value of the feature for the modeling procedure or model based on the first and second accuracy scores, such that the predictive value generally increases as the difference between the first accuracy score and the second accuracy score increases. The predictive values determined in step 1050 may be referred to herein as “model-specific predictive values”, because the individual predictive values may be specific to particular modeling procedures or models), (Id., ¶ 362, the reference time is the date of an event (e.g., a birth, a wedding, a graduation from a school, a commencement of employment for an employer, a commencement of work in a particular position, etc.). This feature engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns (discloses recognized business pattern) in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns), (Id., ¶ 362, the reference time is the date of an event (e.g., a birth, a wedding, a graduation from a school, a commencement of employment for an employer, a commencement of work in a particular position, etc.). This feature engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns (discloses recognized business pattern) in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values (discloses minimized detection of faults) related to such patterns), (Id., ¶ 411, some embodiments of techniques for reducing (e.g., minimizing) any loss of accuracy (further discloses minimized detection of faults) associated with moving from a source model to a second-order model (and, in some cases, for generating second-order models with greater accuracy than their source models) are described below);
and a graphical user interface displaying a graphical representation of the time series data highlighting the outliers for review by the user (Id., ¶ 269, key characteristics of variables may be computed and displayed, the prevalence of missing data may be displayed and a treatment strategy may be recommended, outliers (discloses displaying outliers) in numerical variables may be detected and, if found, a treatment strategy may be recommended, and/or other data anomalies may be detected automatically (e.g., inliers, non-informative variables whose values never change) and recommended treatments may be made available to the user (discloses outlier treatments for review by the user)), (Id., ¶ 22, the variables include a first variable and a second variable, and the actions of the method further include: determining that changes in the values of the first and second variables are correlated, with a temporal lag between the changes in the value of the first variable and the correlated changes in the value of the second variable; and displaying, via a graphical user interface (discloses displaying in an interface), graphical content indicating a duration of the temporal lag between the changes in the value of the first variable and the correlated changes in the value of the second variable).
While suggested, Achin does not explicitly disclose …a data backup system processing large numbers of data assets…; …defining a normal zone separating normal signals from outlier signals…; receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal based on a recognized business pattern; and recognizing the data point as a predicted future value within the normal zone to thereby use the business pattern to minimize detection of fault conditions…; …for backup operations in the data backup system.
However, Kharisma discloses …a data backup system processing large numbers of data assets (Kharisma, ¶ 143, events and buckets can also be replicated across different indexers and data stores to facilitate high availability and disaster recovery as described in U.S. patent application Ser. No. 14/266,812, entitled “SITE-BASED SEARCH AFFINITY”, filed on 30 Apr. 2014, and in U.S. patent application Ser. No. 14/266,817, entitled “MULTI-SITE CLUSTERING” (discloses a data backup system processing large numbers of data assets), also filed on 30 Apr. 2014, each of which is hereby incorporated by reference in its entirety for all purposes);
 …defining a normal zone separating normal signals from outlier signals (Kharisma, ¶ 481, One or more algorithms can be applied to the metrics and/or selected numeric datasets to highlight abnormal behavior and/or outliers (discloses outliers). In some embodiments, a baseline (discloses defined normal zone) visualization can be added to the metrics to highlight normal usage during the time period to understand the context of one or more outliers. Detecting and visualizing numeric outliers can provide additional focus for analysis, such as specific data points or time windows);
Through KSR Rationale D (See MPEP 2141(III)(D)), Kharisma discloses …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…
First, Kharisma discloses a quarantine bucket for users to investigate and apply tags to recognized outliers (Kharisma, ¶ 356, The disclosed embodiments can also include a quarantine bucket. During ingestion, the quarantine bucket collects data having anomalous time values. For example, data that has a time value substantially or significantly greater than the median time value of data being ingested could be relegated to a quarantine bucket. In some embodiments, an anomalous time value may be determined relative to a preselected time value or preselected range of a hash bucket or expressed as a rule in a time policy), (Id., ¶ 357, In some embodiments, any data retrieved from the quarantine bucket can be tagged to distinguish that data from other search results to facilitate understanding the relative significance of the anomalous data).
Further, Kharisma discloses an investigation interface 322 which allows a user to characterize observed data and understand the context of observed outliers (Id., ¶ 480, the user dashboard 378 and/or an investigation interface 322 allow a user to quickly eliminate non-problem metrics or systems and focus only on those metrics and/or systems that show non-normal behavior. In some embodiments, aggregations can be applied to the selected metrics to characterize metric trends (e.g., sudden, consistent, progressive, periodic, etc.) across one or more components. The user dashboard 378 allows a user to quickly compare how/if any metrics have changed over a time period by selecting different time periods for the same metrics to isolate one or more problems).
One of ordinary skill in the art would have recognized that applying the known technique of a enabling a user to tag outlier data in order to recategorize that outlier as a normal signal would have yielded predictable results and resulted in an improved system.
 It would have been recognized that applying the technique of categorizing an outlier as a normal signal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data quarantining and tagging features into similar systems. Further, applying a status or indication that an observed outlier is normal would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate network monitoring an analyses by eliminating non-problem metrics or systems and enabling the user to focus only on those metrics and/or systems that show non-normal behavior. Thus, Through KSR Rationale D, Kharisma discloses  …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…
Kharisma further discloses …and treating the recognized outlier signal as a predicted future value within the normal zone… for backup operations in the data backup system (Id., ¶ 487, the SPLUNK® ENTERPRISE system is configured to provide future forecasts (discloses predicted future value) for one or more selected components based on historical metrics. For example, in some embodiments, the SPLUNK® ENTERPRISE system can scale over a high volume of metric queries to adjust a component forecast as additional metric values are collected), (Id., ¶ 480, the user dashboard 378 and/or an investigation interface 322 allow a user to quickly eliminate non-problem metrics or systems and focus only on those metrics and/or systems that show non-normal behavior. In some embodiments, aggregations can be applied to the selected metrics to characterize metric trends (e.g., sudden, consistent, progressive, periodic, etc.) (discloses recognizing non-normal data points as periodic (i.e. normal) for future predictions) across one or more components. The user dashboard 378 allows a user to quickly compare how/if any metrics have changed over a time period by selecting different time periods for the same metrics to isolate one or more problems), (Id., ¶ 481, One or more algorithms can be applied to the metrics and/or selected numeric datasets to highlight abnormal behavior and/or outliers. In some embodiments, a baseline visualization can be added to the metrics to highlight normal usage during the time period to understand the context of one or more outliers (further discloses recognizing the context (e.g. trend) of observed outliers). Detecting and visualizing numeric outliers can provide additional focus for analysis, such as specific data points or time windows), (Id., ¶ 143, events and buckets can also be replicated across different indexers and data stores to facilitate high availability and disaster recovery as described in U.S. patent application Ser. No. 14/266,812, entitled “SITE-BASED SEARCH AFFINITY”, filed on 30 Apr. 2014, and in U.S. patent application Ser. No. 14/266,817, entitled “MULTI-SITE CLUSTERING”, also filed on 30 Apr. 2014 (discloses backup operations in a data backup system), each of which is hereby incorporated by reference in its entirety for all purposes).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pattern suggesting elements of Achin to include the outlier recognition elements of Kharisma in the analogous art of hash bucketing data for the same reasons as stated for claim 1.
 
Regarding Claim 13, the combination of Achin and Kharisma discloses the system of claim 12.
Achin further discloses …wherein a business pattern of the customizable business patterns comprises a schedule dictating occurrence of data points comprising events and the outliers (Achin, ¶ 362, feature engineering may be performed on the time-series data. Such feature engineering may be performed, for example, before or after the time interval of the time-series data is determined... the reference time is the date of an event (e.g., a birth, a wedding, a graduation from a school, a commencement of employment for an employer, a commencement of work in a particular position, etc.). This feature engineering technique may be used to convert absolute time values into relative time values (discloses schedule comprising events), which may greatly facilitate the identification of patterns in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns (discloses customizable business patterns)), (Id., ¶ 182, At step 408 of method 400, exploration engine 110 evaluates the dataset. This evaluation may include calculating the characteristics of the dataset. In some embodiments, this evaluation includes performing an analysis of the dataset, which may help the user better understand the prediction problem. Such an analysis may include applying one or more algorithms to identify problematic variables (e.g., those with outliers or inliers) (discloses outliers), determining variable importance, determining variable effects, and identifying effect hotspots).

Regarding Claim 14, this claim recites limitations substantially similar to those in claims 2 and 3, and is rejected for the same reasons as stated above.

Regarding Claim 18, this claim recites limitations substantially similar to those in claim 11, and is rejected for the same reasons as stated above.

Regarding Claim 19, Achin discloses a computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to perform a method of identifying an anomaly in a network… an analysis server computer monitoring operations of the network to detect unusual behavior of assets in the network, comprising: collecting, in a data collector, time series data for devices of the network (Achin, ¶ 15, one innovative aspect of the subject matter described in this specification can be embodied in a predictive modeling method including performing a predictive modeling procedure, including: (a) obtaining time-series data (discloses time series data) including one or more data sets, wherein each data set includes a plurality of observations), (Id., ¶ 306, Monitoring 810. This module provides diagnostics on the computing infrastructure. It co-operates with a corresponding module 818 in the Analytic Services layer to track computing resource usage (discloses monitoring network operations), both in real time for each worker instance and totals for each computation job), (Id., ¶ 179, the exploration engine 110 (discloses data collector) prompts the user to select the dataset for the predictive modeling problem to be solved. The user can chose from previously loaded datasets or create a new dataset, either from a file or instructions for retrieving data from other information systems... the user may specify the types of information systems, their network addresses (discloses network devices), access credentials, references to the subsets of data within each system, and the rules for mapping the target data schemas into the desired dataset schema. Such information systems may include, without limitation, databases, data warehouses, data integration services, distributed applications, Web services, etc.), (Id., ¶ 274,  Referring to FIG. 5, in some embodiments, a predictive modeling system 500 (e.g., an embodiment of predictive modeling system 100) includes at least one client computer 510, at least one server 550 (discloses analysis server computer), and one or more processing nodes 570); 
accessing a plurality of available time series models that each analyze the time series data with respect to predict future values based on previously observed values, with each time series model respectively using a different anomaly detection method (Id., ¶ 35, the actions of the method further include: determining suitabilities of a plurality of predictive modeling procedures for the prediction problem based, at least in part, on characteristics of the prediction problem and/or on attributes of the respective predictive modeling procedures; selecting one or more predictive modeling procedures from the plurality of predictive modeling procedures (discloses selecting time series models) based on the determined suitabilities of the selected modeling procedures for the prediction problem), (Id., ¶ 255, Exploring a larger space of potential models can improve accuracy. The predictive modeling system may automatically generate a variety of derived features appropriate to different data types (e.g., Box-Cox transformations, text pre-processing, principal components, etc. (further discloses selecting time series models)), (Id., ¶ 120, predictive modeling system 100 may support time-series prediction problems (e.g., uni-dimensional or multi-dimensional time-series prediction problems). For time-series prediction problems, the objective is generally to predict future values (discloses future value prediction) of the targets as a function of prior observations of all features, including the targets themselves), (Id., ¶ 132, the modeling tool 200 can provide guidance in the development of high-quality techniques (discloses differing anomaly detection techniques) by, for example, providing a checklist of steps for the developer to consider and comparing the task graphs for new techniques to those of existing techniques to, for example, detect missing tasks, detect additional steps, and/or detect anomalous flows among steps), (Id., ¶ 182, this evaluation includes performing an analysis of the dataset, which may help the user better understand the prediction problem. Such an analysis may include applying one or more algorithms to identify problematic variables (e.g., those with outliers or inliers), determining variable importance, determining variable effects, and identifying effect hotspots); 
iteratively applying, for each frequency of a series of frequencies of the time series data, each-selected time series model to the time series data in a fitting competition to obtain a respective result of each time series model over the series of frequencies (Id., ¶ 184, Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates), examples of transformations include, without limitation, parsing a date string into a continuous time variable, day of week, month, and season to test each aspect of the date for predictive power (discloses parsing time series data into a series time frequencies)), (Id., ¶ 383, Using the above-described technique for calculating the importance of one feature for one model and/or modeling technique, the engine can iterate over features to determine the relative importance of features within a model and/or modeling technique, iterate over models and/or modeling techniques to determine the relative importance of a feature across models and/or modeling techniques, or both (discloses iterations within each model based on feature transformations (e.g. date strings parsed into various frequencies)), (Id., ¶ 256, Select the final model: The choice of the final model can be made by the predictive modeling system 100 or by the user. In the latter case, the predictive modeling system may provide support to help the user make this decision, including, for example, the ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance (discloses finding a best fit model) (i.e. a fitting competition));
Through (KSR Rationale E (See MPEP 2141(III)(E)), Achin discloses …selecting a time series model at a frequency with a respective result having a smallest difference between a respective model and an actual time series to be a best fit model.
First, Achin does disclose selecting a plurality of time series models with a respective result with a smallest difference between a respective model and an actual time series to be best fit models (Id., ¶ 201, When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, (discloses smallest difference between a model and time series) any variations thereof, etc.), (Id., ¶ 202, the exploration engine 110 eliminates the worst-performing modeling techniques from consideration (e.g., based on the performance of the models they produced according to model fit metrics). Exploration engine 110 may determine which modeling techniques to eliminate using a suitable technique, including, without limitation, eliminating those that do not produce models that meet a minimum threshold value of a model fit metric, eliminating all modeling techniques except those that have produced models currently in the top fraction of all models produced, or eliminating any modeling techniques that have not produced models that are within a certain range of the top models).
Further, Achin discloses testing various time frequencies for each model (Id., ¶ 184, Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates), examples of transformations include, without limitation, parsing a date string into a continuous time variable, day of week, month, and season to test each aspect of the date for predictive power (discloses testing the time series data at various time frequencies)).
Since minimizing the error is a key factor in the success of any modeling process, it would have been obvious to try (KSR Rationale E (See MPEP 2141(III)(E))), by one of ordinary skill in the art at the time of the invention was made, to pick the top model of the plurality of models at a particular time frequency since there are a finite number of identified, predictable potential solutions (i.e. the best fit model having the smallest error) to the recognized need (modeling accuracy) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Achin further discloses … based on a difference larger than the smallest difference between the best fit model and the actual time series (Id., ¶ 398, for each of the predictive modeling procedures (or fitted models) the system 100 calculates the predictive value of the feature F. In some embodiments, the predictive value of the feature F for a modeling procedure or model is calculated based on the change in accuracy (e.g., based on the difference between the first and second accuracy scores for model). In some embodiments, a function is used to determine the predictive value of the feature for the modeling procedure or model based on the first and second accuracy scores, such that the predictive value generally increases as the difference between the first accuracy score and the second accuracy score increases. The predictive values determined in step 1050 may be referred to herein as “model-specific predictive values”, because the individual predictive values may be specific to particular modeling procedures or models);
…based on a recognized business pattern (Id., ¶ 362, the reference time is the date of an event (e.g., a birth, a wedding, a graduation from a school, a commencement of employment for an employer, a commencement of work in a particular position, etc.). This feature engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns (discloses recognized business pattern) in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns);
…to thereby use the business pattern to minimize detection of fault conditions…  (Id., ¶ 362, the reference time is the date of an event (e.g., a birth, a wedding, a graduation from a school, a commencement of employment for an employer, a commencement of work in a particular position, etc.). This feature engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns (discloses recognized business pattern) in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values (discloses minimized detection of faults) related to such patterns), (Id., ¶ 411, some embodiments of techniques for reducing (e.g., minimizing) any loss of accuracy (further discloses minimized detection of faults) associated with moving from a source model to a second-order model (and, in some cases, for generating second-order models with greater accuracy than their source models) are described below).
While suggested, Achin does not explicitly disclose …a data backup system processing large numbers of data assets…; …defining a normal zone separating normal signals from outlier signals…; receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal based on a recognized business pattern; and recognizing the data point as a predicted future value within the normal zone to thereby use the business pattern to minimize detection of fault conditions…; …for backup operations in the data backup system.
However, Kharisma discloses …a data backup system processing large numbers of data assets (Kharisma, ¶ 143, events and buckets can also be replicated across different indexers and data stores to facilitate high availability and disaster recovery as described in U.S. patent application Ser. No. 14/266,812, entitled “SITE-BASED SEARCH AFFINITY”, filed on 30 Apr. 2014, and in U.S. patent application Ser. No. 14/266,817, entitled “MULTI-SITE CLUSTERING” (discloses a data backup system processing large numbers of data assets), also filed on 30 Apr. 2014, each of which is hereby incorporated by reference in its entirety for all purposes);
 …defining a normal zone separating normal signals from outlier signals (Kharisma, ¶ 481, One or more algorithms can be applied to the metrics and/or selected numeric datasets to highlight abnormal behavior and/or outliers (discloses outliers). In some embodiments, a baseline (discloses defined normal zone) visualization can be added to the metrics to highlight normal usage during the time period to understand the context of one or more outliers. Detecting and visualizing numeric outliers can provide additional focus for analysis, such as specific data points or time windows);
Through KSR Rationale D (See MPEP 2141(III)(D)), Kharisma discloses …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…
First, Kharisma discloses a quarantine bucket for users to investigate and apply tags to recognized outliers (Kharisma, ¶ 356, The disclosed embodiments can also include a quarantine bucket. During ingestion, the quarantine bucket collects data having anomalous time values. For example, data that has a time value substantially or significantly greater than the median time value of data being ingested could be relegated to a quarantine bucket. In some embodiments, an anomalous time value may be determined relative to a preselected time value or preselected range of a hash bucket or expressed as a rule in a time policy), (Id., ¶ 357, In some embodiments, any data retrieved from the quarantine bucket can be tagged to distinguish that data from other search results to facilitate understanding the relative significance of the anomalous data).
Further, Kharisma discloses an investigation interface 322 which allows a user to characterize observed data and understand the context of observed outliers (Id., ¶ 480, the user dashboard 378 and/or an investigation interface 322 allow a user to quickly eliminate non-problem metrics or systems and focus only on those metrics and/or systems that show non-normal behavior. In some embodiments, aggregations can be applied to the selected metrics to characterize metric trends (e.g., sudden, consistent, progressive, periodic, etc.) across one or more components. The user dashboard 378 allows a user to quickly compare how/if any metrics have changed over a time period by selecting different time periods for the same metrics to isolate one or more problems).
One of ordinary skill in the art would have recognized that applying the known technique of a enabling a user to tag outlier data in order to recategorize that outlier as a normal signal would have yielded predictable results and resulted in an improved system.
 It would have been recognized that applying the technique of categorizing an outlier as a normal signal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data quarantining and tagging features into similar systems. Further, applying a status or indication that an observed outlier is normal would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate network monitoring an analyses by eliminating non-problem metrics or systems and enabling the user to focus only on those metrics and/or systems that show non-normal behavior. Thus, Through KSR Rationale D, Kharisma discloses  …receiving user input indicating that a data point recognized as constituting an outlier signal is a normal signal…; changing a status of the recognized outlier signal from an outlier signal to a normal signal…
Kharisma further discloses …and treating the recognized outlier signal as a predicted future value within the normal zone… for backup operations in the data backup system (Id., ¶ 487, the SPLUNK® ENTERPRISE system is configured to provide future forecasts (discloses predicted future value) for one or more selected components based on historical metrics. For example, in some embodiments, the SPLUNK® ENTERPRISE system can scale over a high volume of metric queries to adjust a component forecast as additional metric values are collected), (Id., ¶ 480, the user dashboard 378 and/or an investigation interface 322 allow a user to quickly eliminate non-problem metrics or systems and focus only on those metrics and/or systems that show non-normal behavior. In some embodiments, aggregations can be applied to the selected metrics to characterize metric trends (e.g., sudden, consistent, progressive, periodic, etc.) (discloses recognizing non-normal data points as periodic (i.e. normal) for future predictions) across one or more components. The user dashboard 378 allows a user to quickly compare how/if any metrics have changed over a time period by selecting different time periods for the same metrics to isolate one or more problems), (Id., ¶ 481, One or more algorithms can be applied to the metrics and/or selected numeric datasets to highlight abnormal behavior and/or outliers. In some embodiments, a baseline visualization can be added to the metrics to highlight normal usage during the time period to understand the context of one or more outliers (further discloses recognizing the context (e.g. trend) of observed outliers). Detecting and visualizing numeric outliers can provide additional focus for analysis, such as specific data points or time windows), (Id., ¶ 143, events and buckets can also be replicated across different indexers and data stores to facilitate high availability and disaster recovery as described in U.S. patent application Ser. No. 14/266,812, entitled “SITE-BASED SEARCH AFFINITY”, filed on 30 Apr. 2014, and in U.S. patent application Ser. No. 14/266,817, entitled “MULTI-SITE CLUSTERING”, also filed on 30 Apr. 2014 (discloses backup operations in a data backup system), each of which is hereby incorporated by reference in its entirety for all purposes).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pattern suggesting elements of Achin to include the outlier recognition elements of Kharisma in the analogous art of hash bucketing data for the same reasons as stated for claim 1.

Regarding Claim 20, this claim recites limitations substantially similar to those in claim 2, and is rejected for the same reasons as stated above.




Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al., U.S. in view of Kharisma and in further view of Krajec et al., U.S. Publication No. 2013/0232452 [hereinafter Krajec].

Regarding Claim 5, the combination of Achin and Kharisma discloses …the method of claim 1.
Achin further discloses wherein the time series data is written to a central data store, and comprises information relevant to devices and interfaces of the network including: data ingest rate, data usage, resource utilization, data compression, data retention, data replication, [Krajec discloses …and garbage collection] (Achin, ¶ 320, File Storage 830. This module provides an interface to and manages storage mechanisms for files. Types of data stored via this module include uploaded datasets, derived data, model computations, and predictions. This module may layer a file directory and naming convention on top of cloud storage (discloses stored data sets)), (Id., ¶ 283, server 550 includes a predictive modeling module 552, a communications module 556, and/or a data storage module 554 (discloses central data store)), (Id., ¶ 159, the resource allocation schedule may allocate processing resources to modeling procedures based, at least in part, on the resource utilization (discloses resource utilization) characteristics and/or parallelism characteristics of the modeling procedures. As described above, the template corresponding to a modeling procedure may include metadata relevant to estimating how efficiently the modeling procedure will execute on a distributed computing infrastructure), (Id., ¶ 230, The prediction module may then return the predictions provided by those models. In some embodiments, administrators may control which users and external systems have access to this prediction module, and/or set usage (discloses data usage) restrictions such as the number of predictions allowed per unit time), (Id., ¶ 370, The training data subsets may start at different times within the training-input time range, and/or may sample the observations in the training-input time range at different sampling rates (discloses data ingest rate). The duration of a training data subset may be an integer multiple of the duration of the forecast range), (Id., ¶ 231, For each model, exploration engine 110 may store a record (discloses data retention) of the modeling technique used to generate the model and the state of model the after fitting, including coefficient and hyper-parameter values. Because each technique is already machine-executable, these values may be sufficient for the execution engine to generate predictions on new observation data), (Id., ¶ 46, Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices (discloses data replication), each configured to perform the actions of the methods).
While suggested, the combination of Achin and Kharisma discloses does not explicitly disclose  …and garbage collection.
However, Krajec discloses …and garbage collection (Krajec, ¶ 109, the summary may include the amount of computation performed by the compute element, input or output data passed to or from the element, type of computing performed, as well as statistics relating to the computation such as the time busy, waiting, performing garbage collection (discloses garbage collection), heap size, memory calls, or other information).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the central data elements of Achin and the outlier detection elements of Kharisma to include the garbage collection elements of Krajec in the analogous art of graphing time series data.
The motivation for doing so would have been to improve the ability to “display time series data by [employing a force directed graph and] maintaining a superset of nodes and edges, and displaying recent activity by highlighting those elements within the graph representing the recent activity” (Krajec, ¶ 32), wherein such display would help in Kharisma’s system to “improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval” [Krajec, ¶ 32; Kharisma, ¶ 141; Achin, ¶ 42].

Regarding Claim 6, the combination of Achin, Kharisma and Krajec discloses the method of claim 5.
Achin further discloses wherein the time series data comprises log information collected by one of: an agent process embedded in each device of the network, or automatic status transmitting mechanisms native to each device (Achin, ¶ 315, Brokers 824. These modules instantiate workers, assign them jobs, and monitor their health. One broker may run for each worker cloud. Brokers dynamically provision and terminate worker instances to service the current level of demand from the open job queues, plus a safe buffer. Upon launch, each worker automatically registers with the broker for its cloud environment, providing information about its computational capabilities. Brokers and workers send each other heartbeat messages every few seconds (discloses automatic status transmitting mechanisms). A worker will automatically restart and re-register if it crashes or loses contact with its broker. A broker will discard a worker from its pool of available resources and log a warning if it misses too many heartbeat messages (discloses logged time series data). As new jobs arrive from job queues and workers complete existing jobs, the brokers continually recalculate the number of workers and the allocation of jobs to those workers).

Regarding Claim 15, this claim recites limitations substantially similar to those in claim 5, and is rejected for the same reasons as stated above.


Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Achin in view of Kharisma and in further view of Hu et al., U.S. Publication No. 2016/0323158 [hereinafter Hu].

Regarding Claim 7, the combination of Achin and Kharisma discloses the method of claim 1.
While suggested, the combination of Achin and Kharisma does not explicitly disclose  …wherein the available time series models comprise: STL, ARIMA, ETS, and Holt-Winters models.
However, Hu discloses …wherein the available time series models comprise: STL, ARIMA, ETS, and Holt-Winters models (Hu, ¶ 29, the combined regression model may also include an autoregressive integrated moving average (ARIMA) model, a Holt-Winters model (also referred to as the ETS model), and/or a seasonal decomposition of time series by Loess ( STL) model. An example composite regression model is illustrated below in equations (10) and (11).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pattern suggesting elements of Achin and the outlier detection elements of Kharisma to include the specific time series models of Hu in the analogous art of estimating utilization of network resources using time series data.
The motivation for doing so would have been to improve the ability to graph and analyze time series data including for example, “network utilization measurements…”, which would enable a user to identify “a trend [which] may indicate a movement in the segment (e.g., may indicate a movement in the time series data)” [Hu, ¶¶36-37; Kharisma, ¶ 141; Achin, ¶ 42].
 
Regarding Claim 8, the combination of Achin, Kharisma and Hu discloses the method of claim 7.
Achin further discloses further comprising: defining a base time series frequency unit in which no seasonality is exhibited (Achin, ¶ 336, the engine 110 can use any suitable time metric (e.g., millennia, centuries, decades, years, quarters, seasons, months, weeks, days, hours, minutes, seconds, milliseconds, microseconds, nanoseconds, etc.) as a common time resolution. The time step is a time period (e.g., the smallest time period, the most typical time period, a user specified time period, etc.) between successive observations (e.g., daily, weekly, or annual data)); [Hu discloses …applying a smoothing process to the time series data for a frequency equal to the base frequency unit…];
Achin further discloses …iteratively running each selected time series model on the time series data for increasing multiples of the base frequency unit until a defined maximum multiple is reached (Achin, ¶ 349, As with cross-sectional models (see, e.g., the description of step 350 of the method 300, above), the engine 110 may iterate through the dataset, training each model (discloses iteratively running each model) on a small fraction of the training window, evaluating its performance on that fraction, then deciding whether to continue testing the model on additional data based on its performance. In the case of time series data, each fraction may end on the last observation in the training window, the initial fraction may start such that its fractional training window is a logical multiple of the validation window, and bigger fractions may use bigger multiples (discloses increasing multiples of a base unit)… Validation windows measured in years may use a first fraction starting 4 years before the end of the training window, a second fraction starting 8 years before, the third 12 years; alternatively, the fractional periods may be 5, 10, and 15 years before the end of the training window (discloses maximum multiple)); and identifying the best fit model by minimal residuals after the iterative running (Id., ¶ 256, Select the final model: The choice of the final model can be made by the predictive modeling system 100 or by the user. In the latter case, the predictive modeling system may provide support to help the user make this decision, including, for example, the ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance (discloses finding a best fit model)).
While suggested, the combination of Achin and Kharisma does not explicitly disclose …applying a smoothing process to the time series data for a frequency equal to the base frequency unit;
However, Hu discloses …applying a smoothing process to the time series data for a frequency equal to the base frequency unit (Hu, ¶ 42, An additive Holt-Winters model may be defined with the following equations… where .alpha., .beta., and .gamma. are the smoothing parameters, where at is the smoothed level at time t, where b.sub.t is the change in the trend at time t, where s.sub.t is the seasonal smooth at time t, and where p is the number of seasons per year). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the iterative elements of Achin and the outlier detection elements of Kharisma to include the smoothing elements of Hu in the analogous art of estimating utilization of network resources using time series data for the same reasons as stated for claim 7.

Regarding Claim 9, the combination of Achin, Kharisma and Hu discloses the method of claim 8.
Achin further discloses …wherein the time series frequency unit comprises one of: hour, day, week, and month (Achin, ¶ 336, the engine 110 can use any suitable time metric (e.g., millennia, centuries, decades, years, quarters, seasons, months, weeks, days, hours, minutes, seconds, milliseconds, microseconds, nanoseconds, etc.) as a common time resolution. The time step is a time period (e.g., the smallest time period, the most typical time period, a user specified time period, etc.) between successive observations (e.g., daily, weekly, or annual data)).

Regarding Claim 16, this claim recites limitations substantially similar to those in claim 8, and is rejected for the same reasons as stated above.

Regarding Claim 17, this claim recites limitations substantially similar to those in claims 7 and 9, and is rejected for the same reasons as stated above.


Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Achin in view Kharisma and in further view of PR Newswire, “New software expands EMC copy data management portfolio, modernizing primary and protection storage efficiency: Helps customers tackle data sprawl and reduce storage costs” (2016, May 02) [hereinafter PR Newswire].  

Regarding Claim 10, Achin discloses the method of claim 1.
Achin further discloses wherein a business pattern of the customizable business patterns comprises a schedule dictating occurrence of data points comprising events and the outliers… (Achin, ¶ 362, feature engineering may be performed on the time-series data. Such feature engineering may be performed, for example, before or after the time interval of the time-series data is determined... the reference time is the date of an event (e.g., a birth, a wedding, a graduation from a school, a commencement of employment for an employer, a commencement of work in a particular position, etc.). This feature engineering technique may be used to convert absolute time values into relative time values (discloses schedule comprising events), which may greatly facilitate the identification of patterns in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns (discloses customizable business patterns)), (Id., ¶ 182, At step 408 of method 400, exploration engine 110 evaluates the dataset. This evaluation may include calculating the characteristics of the dataset. In some embodiments, this evaluation includes performing an analysis of the dataset, which may help the user better understand the prediction problem. Such an analysis may include applying one or more algorithms to identify problematic variables (e.g., those with outliers or inliers) (discloses outliers), determining variable importance, determining variable effects, and identifying effect hotspots).
While suggested, the combination of Achin and Kharisma does not explicitly disclose …and wherein the network implements a decision support system comprising an Enterprise Copy Data Analytics (eCDA) program to provide a view of effectiveness of data protection operations and infrastructure.
However, PR Newswire discloses …and wherein the network implements a decision support system comprising an Enterprise Copy Data Analytics (eCDA) program to provide a view of effectiveness of data protection operations and infrastructure (PR Newswire, EMC Corporation (NYSE: EMC) today announced EMC Enterprise Copy Data Management (eCDM), new software that enables organizations to regain control of the spiraling costs of storing and managing multiple copies of the same data. Despite the exponential reduction in the per-gigabyte cost of storage, total storage costs can rise as lightweight, zero-cost snaps drive behaviors that encourage businesses to create and keep multiple copies of the same data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pattern suggesting elements of Achin to include the Enterprise Copy Data Analytics elements of PR Newswire in the analogous art of enterprise data management software and cloud-based analytics services.
The motivation for doing so would have been to improve the ability to analyze the efficiency of storage-related devices on a network, thus enabling “data-driven decision making, including actionable recommendations and service plan modifications to further maximize efficiency” [PR Newswire], and wherein such analytics would help in Kharisma’s system which “allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval” and in Achin’s system in “thereby facilitating the cost-effective evaluation of the space of potential predictive modeling techniques for prediction problems” [PR Newswire, Kharisma, ¶ 141; Achin, ¶ 44].

Regarding Claim 11, the combination of Achin, Kharisma and PR Newswire discloses the method of claim 10.
While suggested, Achin does not explicitly disclose  …further comprising defining a normal zone in the time series data as including events not classified as outliers.
However, Kharisma discloses  …further comprising defining a normal zone in the time series data as including events not classified as outliers (Kharisma, ¶ 481, One or more algorithms can be applied to the metrics and/or selected numeric datasets to highlight abnormal behavior and/or outliers (discloses outliers). In some embodiments, a baseline (discloses defined normal zone) visualization can be added to the metrics to highlight normal usage during the time period to understand the context of one or more outliers. Detecting and visualizing numeric outliers can provide additional focus for analysis, such as specific data points or time windows);
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pattern suggesting elements of Achin to include the normal zone elements of Kharisma in the analogous art of seasonal aware forecasting for the same reasons as stated for claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., U.S. Publication No. 2006/0010142 [hereinafter Kim] discloses a modeling sequence and time series data in predictive analytics.
Biem, U.S. Publication No. 2014/0006330 [hereinafter Biem] discloses detecting anomalies in real-time in multiple time series data with automated thresholding.
Johnson et al., U.S. Publication No. 2012/0303548 [hereinafter Johnson] discloses a dynamic visual statistical data display and navigation system and method for limited display device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/              Examiner, Art Unit 3624                                                                                                                                                                                                         /PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624